UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1419



DAVE CORBIN; ESTHER CORBIN,

                                            Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



Appeal from the United States Tax Court.      (Tax Ct. No. 15414-05)


Submitted: October 31, 2006                 Decided:   November 2, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dave Corbin, Esther Corbin, Appellants Pro se. Kenneth L. Greene,
Regina Sherry Moriarty, UNITED STATES DEPARTMENT OF JUSTICE, Tax
Division, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dave Corbin and Esther Corbin appeal the tax court’s

orders dismissing their petition for lack of jurisdiction and

denying their motion for reconsideration.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the tax court.   Corbin v. Comm’r, IRS, Tax

Ct. No. 15414-05 (U.S. Tax Ct. Nov. 28, 2005; Jan. 23, 2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -